DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Application No. 2567217 to Zarak and U.S. Patent No. 4,781,296 to Morris et al.
Regarding claims 1 and 2, Zarak discloses the claimed invention, especially the closure flap (provided with a first portion 124 and a second portion 134; Figs. 1 and 2) being provided with two incision lines (tear line 122 being a pair of tear lines forming a tear off strip; paragraph [0018]), which extend along the closure flap.  However, Zarak does not disclose a tear tape fixed to the closure flap and interposed between the two incision lines.  Morris et al. teaches that it is known in the art to fix a tear tape (12) to a closure flap (11) and interposed between a pair of incision lines (30, 31) in an analogous packaging.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to fix a tear tape to the closure flap and interpose the tear tape between the pair of incision lines in Zarak, as in Morris et al., in order to reinforce the incision lines.
Regarding claim 6, Zarak discloses the first portion (124) of the closure flap is provided with a covering sector transversely extending between the tear line (122) and a first adhesive 
 Regarding claim 7, Zarak discloses the second free end (the area of the cavity opening 160) of the removable flap is substantially superimposed on the tear line (122) of the first portion of the closure flap, and the removable flap is superimposed on the second portion of the closure flap (Fig. 3); insofar as the claim sets forth the metes and bounds of the language “second free end”.  Therefore, fixing a tear tape to the closure flap and interposing the tear tape between the pair of incision lines in Zarak, as in Morris et al. and discussed above, meets the recitation “said removable flap is substantially superimposed on the tear tape of the first portion of said closure flap”.
Regarding claim 8, Zarak discloses a first protecting strip and a second protective strip respectively placed to protect a first adhesive strip (126; paragraph [0016]) and a second adhesive strip (136; paragraph [0019]).
Regarding claim 9, Zarak and Morris et al. disclose the claimed invention, as discussed above.  Zarak further discloses a method for archiving an article comprising a first step of closing an access opening by superimposing the first portion of the closure flap on a second sheet-like element (Figs. 3 and 7); a first step of sealing wherein the first adhesive strip adheres to the second sheet-like element (Figs. 3 and 7); a first step of opening wherein the closure flap of Zarak, as modified by Morris et al., would be torn by means of the tear tape; wherein a first end of the tear tape would be gripped and pulled towards a second end of the tear tape, such that the tear tape would be torn from the closure flap to separate the first portion of the closure flap from the second portion of the closure flap, thus opening the access opening to a containment volume (Figs. 4, 8, and 9); a second step of closing wherein the second portion of the closure flap is folded and superimposed on the second sheet-like element to close the 
Regarding claim 10, Zarak discloses the step of removing the removable flap precedes the second step of closing (Figs. 4, 5 ad 8-10).
Regarding claim 12, Morris et al. discloses tear tape (12) is made of plastic material.  Therefore, fixing a tear tape to the closure flap and interposing the tear tape between the pair of incision lines in Zarak, as in Morris et al. and discussed above, meets the recitation “said tear tape is made of plastic material.”

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Application No. 2567217 to Zarak and U.S. Patent No. 4,781,296 to Morris et al. as applied to claim 1 above, and further in view of U.S. Patent No. 3,982,689 to Retrum.
Zarak and Morris et al. disclose the claimed invention, as discussed above.  Zarak especially discloses the first portion (124) of the closure flap being provided with a folding line (132) and the second portion (134) being foldable for a second closure.  However, Zarak does not disclose the second portion of the closure flap being provided with a second folding line.  Retrum teaches that it is known in the art to provide a second portion of a closure flap with a second folding line (32) in an analogous packaging.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the second portion of the closure flap with a second folding line in Zarak, as in Retrum, in order to facilitate folding the second portion of the closure flap for the second closure.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Application No. 2567217 to Zarak and U.S. Patent No. 4,781,296 to Morris et al. as applied to claims 1 and 12 above, and further in view of U.S. Patent No. 5,893,514 to Fletcher et al.
.

Allowable Subject Matter
Claims 4, 5 and 11 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JES F PASCUA/Primary Examiner, Art Unit 3734